Citation Nr: 1234849	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) benefits for a dependent spouse in the amount of $11,836.00 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination by the VA Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  A December 1984 rating decision granted service connection or posttraumatic stress disorder (PTSD) and a 50 percent rating was assigned (which has since been increased to 100 percent, permanent and total).

2.  In August 1991, the Veteran married K.M.W., and she was added to his award of compensation benefits as a dependent. 

3.  In August 1997, the RO requested that the Veteran furnish dependency information.  

4.  In October 1997, the Veteran furnished his dependency information and again reported that he was not married.  

5.  In July 2008, the Veteran again reported his dependency information, again reporting his divorce of K.M.J. in November 1995, as well as his remarriage to T.E.W.

6.  In August 2008, the Veteran was informed that the RO had retroactively reduced his compensation benefits to reflect his divorce as of December 1, 1997.  

7.  The retroactive reduction in benefits resulted in the creation of an overpayment in the amount of $11,836.00.

8.  The award of the additional benefits for the Veteran's spouse, K.M.J., after his divorce from her was based on VA administrative error.


CONCLUSION OF LAW

The overpayment arising from the retroactive discontinuance of the Veteran's additional compensation for his dependent spouse, K.M.J., was not a properly created debt.  38 U.S.C.A. § 5112(a)(b)(9-10), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.500(a)(b)(2), 3.501(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VCAA notification requirements do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In a December 1984 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating.  In a March 1985 VA Form 21-686c, Declaration of Status of Dependents, the Veteran reported that he had a child.  In an April 1985 letter, the Veteran as notified that he was being paid for his dependent child and that he should promptly report to VA any change in the status of his dependents.  He was provided a VA Form 21-8764 which essentially informed the Veteran to provide VA with prompt notice of any changes in her dependency status.  

In a December 1989 rating decision, the Veteran was granted entitlement to a schedular 100 percent rating for his PTSD.  Although it was not found to be a permanent and total rating at that time, it was subsequently determined to be permanent and total in nature.  



In an August 1991 VA Form 21-868c, the Veteran reported that he had just married K.M.J.  He provided another VA Form 21-868c in January 1992 with the same information.  His new spouse was added as a dependent to the Veteran's compensation award.  The Veteran was notified via an April 1992 letter that she had been added as of September 1991.   

Also, as of April 1992, the Veteran reported that his daughter had been born and requested that she be added as a dependent.  In April 1992, June 1992, and October 1992 VA letters, the Veteran was again informed to notify VA of any changes in dependency status, and was provided VA Forms 21-8764.

In January 1994, the Veteran was afforded a VA examination.  At that time, he reported that he would be divorced at the end of the month.  In a VA letter that same month, VA requested official documentation regarding the Veteran marital status to K.M.J., i.e., a certified copy of the divorce decree.  Thereafter, in March 1994, the Veteran submitted a VA Form 21-686c indicating that he was separated, but had not divorced.  In a May 1994 letter, the RO notified the Veteran that it was proposed that his benefits be reduced due to a change in his dependency status.  In a September 1994 letter, the RO further informed the Veteran he had reported during a VA examination that he was getting divorced in January 1994, but then stated in his VA Form 686s that he was separated, so his benefits were not being reduced.  

In March 1996, the Veteran was afforded a VA examination with a medical addendum.  At the time of his examination, he reported that he was divorced in 1995.  

In August 1997, the RO sought to obtain information regarding his dependency status and requested that the Veteran complete a VA Form 21-0538.  In response, in October 1997, the Veteran submitted the VA Form 21-0538, Status of Dependents Questionnaire, in which he reported that he was not married.  However, VA did not take any action to remove his ex-wife as a dependent from his award.



In a May 2008 letter, it was proposed by the RO to reduce the Veteran's payments because he had not submitted a dependency form.  In July 2008, the form was received which showed that the veteran and K.M.J. had divorced in November 1995, and he had married T.E.W. in June 2008.  He subsequently submitted the requisite copies of the marriage and divorce papers.  

The RO retroactively removed K.M.J. from the Veteran's compensation benefits which resulted in the creation of the overpayment at issue, in the amount of $11,836.  K.M.J. was removed as of December 1, 1997.  

At his personal hearing in December 2008, the Veteran reported that he told his VA physician that he was divorced close in proximity to the date of divorce and he assumed that was sufficient since last time he reported to a VA physician that he was getting divorced, the RO was informed.  In addition, he provided detailed information on how his finances were handled by his spouse and that he often forgets to pay his bills.  At this juncture, the Board notes that the VA medical evidence reflects that the Veteran sometimes is not oriented to time and date.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2010). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990). 

Based on the arguments proffered by the Veteran and the facts of this case, the determinative question is whether the overpayment was created solely by VA administrative error which would thereby warrant a finding that there is no valid debt.  Given the facts of this case, the Board finds that VA was at fault in the creation of the debt. 

After the Veteran notified VA in October 1997 that he was not married upon solicitation of this information from the RO, the RO took no action.  It was not until the Veteran submitted a VA Form 21-686c in July 2008 that the RO ultimately took action to remove K.M.J. from his award effective December 1, 1997.  It is altogether unclear why this date was chosen since the divorce occurred in November 1995.  Also, this action was not taken until August 2008, after the Veteran submitted the July 2008 VA Form 21-686c.  Thus, there was a significant delay on the RO's part.  

In sum, benefits for K.M.J. should have been terminated effective the last day of the month when the divorce occurred; in this case November 30, 1995.  38 C.F.R. § 3.501(d).  The first notice of the divorce came from the Veteran in October 1997, 


and then July 2008.  Regardless of the outcome, the RO did not retroactively reduce the benefits to the end of the month of the divorce, but rather as of December 1, 1997.  The RO took no action following the first notification of the Veteran's divorce.  Thus, clearly the RO was at fault in that regard.

Therefore, the remaining question is whether the Veteran realized that he was erroneously receiving benefits to which he was not entitled after he told VA that he was divorced.  The record reflects that he has always been forthcoming about his dependency status, with its various changes over the years.  There is no indication that he tried to conceal or withhold the information regarding his divorce from K.M.J. from VA as he told both his physician and the RO within reasonably close proximity in time to the divorce date.  Thus, the Veteran attempted to notify VA of his divorce, using the channels that had been accepted by VA and prompted by the RO.  The RO took no action and his dependency payments remained intact.  The Veteran has never been rated incompetent by VA.  However, he has been rated 100 percent disabled due to PTSD which is permanent and total.  He has orientation issues with regard to time and place.  The Board finds credible his testimony as well as his spouse's testimony that his finances are handled by others and have been for years.  

When the Veteran notified VA of his divorce from K.M.J., it was thereby reasonable for him to expect VA to remove her from his award as VA was made aware of the divorce.  The Board also finds reasonable his statement that he was unaware that he was getting additional benefits for her.  His medical records reflect limited education, some delusional thoughts, and cognition issues.  He is permanently and totally disabled.  Therefore, while not deemed incompetent, the Board finds that his ability to discern exactly what monies were directly deposited in his account was diminished.  Coupled with the inaction by VA, the Board finds that the error was VA's in this case, specific to this case's facts and circumstances.  VA should have discontinued the additional benefits for a spouse, K.M.J., when the Veteran initially notified VA of his divorce.  Thus, the overpayment of VA benefits for a dependent spouse in the amount of $11,836.00 was not properly 


created and the debt is invalid.


ORDER

The overpayment of VA benefits for a dependent spouse in the amount of $11,836.00 was not properly created and the debt in invalid.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


